Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 1 of 13




                  Exhibit A
                                                                                     Electronically Issued
                                                       Case     2:20-cv-01693-KJD-BNW8/19/2020
                                                                                        Document 4:06 1-1
                                                                                                       PM         Filed 09/14/20 Page 2 of 13


                                                1 SUMM
                                                  Mark H Hutchings, Esq.
                                                2 Nevada Bar No. 12783
                                                  Stacy Norris, Esq.
                                                3 Nevada Bar No. 15445
                                                  HUTCHINGS LAW GROUP, LLC
                                                4 552 E. Charleston Blvd.
                                                  Las Vegas, Nevada 89104
                                                5 Telephone: (702) 660-7700
                                                  Facsimile: (702) 552-5202
                                                6 MHutchings@HutchingsLawGroup.com
                                                  Stacy@HutchingsLawGroup.com
                                                7 Attorneys for Plaintiff German Ortiz Hernandez

                                                8                                EIGHTH JUDICIAL DISTRICT COURT
                                                9                                       CLARK COUNTY, NEVADA
                                               10 GERMAN ORTIZ HERNANDEZ, an individual,
HUTCHINGS LAW GROUP, LLC




                                               11                  Plaintiff,                               Case No. A-20-819877-C
                                               12          v.                                               Dept. No.
                     552 E. CHARLESTON BLVD.




                                               13 SECURITY PROPERTIES RESIDENTIAL                           SUMMONS - CIVIL
                        LAS VEGAS, NV 89104




                                                  LLC, a Nevada limited liability company; DOES
                                               14 1-10, business entities, forms unknown; DOES
                                                  11-20, individuals; and DOES 21-30, inclusive,
                                               15
                                                                 Defendants.
                                               16

                                               17          NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
                                               18 WITHOUT YOU BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE

                                               19 INFORMATION BELOW.

                                               20          TO THE DEFENDANT(S): A civil complaint has been filed by the above-named plaintiff(s)
                                               21 against you for the relief set forth in the complaint.

                                               22          1.       If you intend to defend this lawsuit, within 20 days after this summons is served on you,
                                               23                   exclusive of the day of service, you must do the following:
                                               24                   a.     File with the Clerk of this Court, whose address is shown below, a formal written
                                               25                          response to the complaint in accordance with the rules of the Court, with the
                                               26                          appropriate filing fee.
                                               27                   b.     Serve a copy of your response upon the attorney whose name and address is
                                               28                          shown below.


                                                                                               SUMMONS - CIVIL


                                                                                         Case Number: A-20-819877-C
                                                       Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 3 of 13


                                                1         2.        Unless you respond, your default will be entered upon application of the plaintiff(s) and

                                                2                   failure to so respond will result in a judgment of default against you for the relief

                                                3                   demanded in the complaint, which could result in the taking of money or property or

                                                4                   other relief requested in the complaint.

                                                5         3.        If you intend to seek the advice of an attorney in this matter, you should do so promptly

                                                6                   so that your response may be filed on time.

                                                7         4.        The State of Nevada, its political subdivisions, agencies, officers, employees, board

                                                8                   members, commission members, and legislators each have 45 days after service of this

                                                9                   summons within which to file an answer or other responsive pleading to the complaint.

                                               10
HUTCHINGS LAW GROUP, LLC




                                               11                                                         STEVEN D. GRIERSON
                                                    Submitted by:                                         CLERK OF COURT
                                               12
                                                    /S/ MARK H. HUTCHINGS, ESQ.
                     552 E. CHARLESTON BLVD.




                                               13                                                                                     8/20/2020
                                                                                                       By:
                        LAS VEGAS, NV 89104




                                                  Mark H. Hutchings, Esq.                                 Deputy Clerk
                                               14 Nevada Bar No. 12783
                                                  Stacy Norris, Esq
                                               15 Nevada Bar No. 15445                                    Regional Justice Center
                                                  HUTCHINGS LAW GROUP, LLC                                200 Lewis Avenue
                                               16 552 E. Charleston Blvd.                                 Las Vegas, NV 89155
                                                  Las Vegas, Nevada 89104
                                               17 Attorneys for Plaintiff German Ortiz Hernandez               Demond Palmer


                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                                    1
                                                                                               SUMMONS - CIVIL
                                                             Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page   4 of 13
                                                                                                                     Electronically Filed
                                                                                                                                   8/19/2020 4:06 PM
                                                                                                                                   Steven D. Grierson
                                                                                                                                   CLERK OF THE COURT
                                                      1 COMP
                                                        Mark H. Hutchings, Esq.
                                                      2 Nevada Bar No. 12783
                                                        Stacy Norris, Esq.
                                                      3 Nevada Bar No. 15445
                                                        HUTCHINGS LAW GROUP, LLC                                              CASE NO: A-20-819877-C
                                                      4 552 E. Charleston Blvd.
                                                        Las Vegas, Nevada 89104                                                         Department 4
                                                      5 Telephone: (702) 660-7700
                                                        Facsimile: (702) 552-5202
                                                      6 MHutchings@HutchingsLawGroup.com
                                                        Stacy@HutchingsLawGroup.com
                                                      7 Attorneys for Plaintiff

                                                      8
                                                                                    EIGHTH JUDICIAL DISTRICT COURT
                                                      9
                                                                                        CLARK COUNTY, NEVADA
                                                     10
                                                          GERMAN ORTIZ HERNANDEZ, an individual,
HUTCHINGS LAW GROUP, LLC




                                                     11                                                     Case No.
                                                                      Plaintiff,
                                                     12                                                     Dept. No.
                                                                v.
                           552 E. CHARLESTON BLVD.




                                                     13                                                     Plaintiff’s Complaint For:
                              LAS VEGAS, NV 89104




                                                        SECURITY PROPERTIES RESIDENTIAL
                                                     14 LLC, a Nevada limited liability company; DOES       1. Discrimination in Violation of NRS
                                                        1-10, business entities, forms unknown; DOES           613.330;
                                                     15 11-20, individuals; and DOES 21-30, inclusive,      2. Constructive Discharge;
                                                                                                            3. Failure to Pay All Wages Owed at Time of
                                                     16               Defendants.                              Termination; and
                                                                                                            4. Intentional Infliction of Emotional Distress
                                                     17
                                                                                                            And Request for Jury Trial
                                                     18

                                                     19

                                                     20
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28


                                                                                                  COMPLAINT


                                                                                         Case Number: A-20-819877-C
                                                              Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 5 of 13


                                                      1          Plaintiff German Ortiz Hernandez (“Plaintiff”) hereby files this Complaint against Securities

                                                      2 Properties Residential LLC and DOES 1-30 (collectively, “Defendants”). Plaintiff is informed and

                                                      3 believes, and based thereon alleges, as follows:

                                                      4 I.       INTRODUCTION

                                                      5 1.       Plaintiff files this action to recover damages and remedies afforded by law pursuant to NRS

                                                      6 613.330, NRS 613.432 (incorporating 42 U.S.C. §2000e et seq.), and common law as a result of

                                                      7 Defendants’ unlawful conduct toward Plaintiff.

                                                      8 II.      PARTIES, JURISDICTION, AND VENUE

                                                      9 2.       At all times herein mentioned, plaintiff German Ortiz Hernandez was an individual residing
                                                     10 within the State of Nevada, in the County of Clark.
HUTCHINGS LAW GROUP, LLC




                                                     11 3.       At all times herein mentioned, defendant Security Properties Residential LLC was and is a

                                                     12 domestic corporation organized under the laws of the State of Washington, licensed to do business in
                           552 E. CHARLESTON BLVD.




                                                     13 the State of Nevada, and were and are doing business in the State of Nevada, including in the County
                              LAS VEGAS, NV 89104




                                                     14 of Clark.

                                                     15 4.       At all times herein mentioned, DOES 1 through 30 were headquartered or residing in the State

                                                     16 of Nevada, or licensed to do business or actually doing business therein, including the County of

                                                     17 Clark.

                                                     18 5.       The true names and/or capacities, whether individual, corporate, associate, or otherwise, of

                                                     19 defendants named herein as DOES 1 through 30, inclusive, are unknown to Plaintiff at this time, who

                                                     20 therefore sues said defendants by such fictitious names. Each of the defendants designated herein by
                                                     21 fictitious name is in some manner responsible for the events and happenings herein referred to, and

                                                     22 caused damages proximately and foreseeably to Plaintiff as hereinafter alleged. Plaintiff asks leave

                                                     23 of the Court to amend this Complaint when the true names and capacities of said defendants have

                                                     24 been ascertained.

                                                     25 6.       Whenever it is alleged in this Complaint that a party did any act or thing, it is meant that such

                                                     26 party’s officers, agents, employees, or representatives did such act or thing and at the time such act or
                                                     27 thing was done, it was done with full authorization or ratification of such party or was done in the

                                                     28 normal and routine course and scope of business, or with the actual, apparent and/or implied authority

                                                                                                           1
                                                                                                       COMPLAINT
                                                               Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 6 of 13


                                                      1 of such party’s officers, agents, servants, employees, or representatives. Specifically, parties are

                                                      2 liable for the actions of their officers, agents, servants, employees, and representatives.

                                                      3 7.       Each Defendant acted in all respects pertinent to this action as the agent of the other

                                                      4 Defendants, carried out a joint scheme, business plan, or policy in all respects pertinent hereto, and

                                                      5 the acts of each Defendant are legally attributable to the other Defendants as each Defendant has

                                                      6 ratified, approved, and authorized the acts of each of the remaining Defendants with full knowledge

                                                      7 of said acts, making each of the Defendants an agent of the other and making each of the Defendants

                                                      8 jointly responsible and liable for the acts and omissions of each other as alleged herein.

                                                      9 8.       Jurisdiction is proper in the Eighth Judicial District Court of Clark County, Nevada, as this
                                                     10 Court has jurisdiction over the subject matter of this litigation pursuant Article 6, Section 6 of the
HUTCHINGS LAW GROUP, LLC




                                                     11 Nevada Constitution, and personal jurisdiction over Defendants pursuant to NRS 14.065.

                                                     12 9.       Venue is proper in the Eighth Judicial District Court of Clark County, Nevada, Regional
                           552 E. CHARLESTON BLVD.




                                                     13 Justice Center pursuant to NRS 13.040, as Defendants, or any one of them, reside in Clark County.
                              LAS VEGAS, NV 89104




                                                     14 III.     FACTUAL ALLEGATIONS

                                                     15 10.      Defendant is engaged in property management and apartment rentals in Las Vegas, NV.

                                                     16 11.      In or around March 2018, Plaintiff was hired by Defendant as an Assistant Manager of

                                                     17 Apartments.

                                                     18 12.      Plaintiff was assigned to administration, rental applications, handling payments, negotiating

                                                     19 vendor contracts, and was the supervisor of 4-5 employees.

                                                     20 13.      Plaintiff was paid $17.25 per hour and worked 40+ hours per week.
                                                     21 14.      Plaintiff was paid a monthly bonus based on the number of apartments rented or renewed,

                                                     22 with $75 payable for new rentals and $50 payable for renewals.

                                                     23 15.      Starting in or around May 2018, Plaintiff began experiencing discriminatory behavior from

                                                     24 other employees.

                                                     25 16.      This discriminatory behavior occurred with comments made about Plaintiff’s sexuality, and

                                                     26 Plaintiff was called “maricon” and “Juan Gabriel,” after the gay singer, and threats of physical
                                                     27 violence to Plaintiff.

                                                     28 17.      These comments were made to Plaintiff, to other employees, and to tenants at Defendants

                                                                                                           2
                                                                                                       COMPLAINT
                                                              Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 7 of 13


                                                      1 rental properties.

                                                      2 18.      In May 2018, Plaintiff brought written notice of these discriminatory comments to his

                                                      3 supervisors Lydia Castillo and Karleen Sanchez.

                                                      4 19.      Castillo and Sanchez failed to stop the discriminatory behavior and Sanchez even showed

                                                      5 preference for one of the employees who was making the comments.

                                                      6 20.      Plaintiff continued to work during this time, no changes were made, and the discrimination

                                                      7 continued throughout his employment.

                                                      8 21.      Starting in or around July 2018, Plaintiff experienced several adverse employment actions,

                                                      9 such as a reduction of his weekly scheduled hours which were reduced by two to four hours per
                                                     10 week.
HUTCHINGS LAW GROUP, LLC




                                                     11 22.      On December 10, 2018, Plaintiff made a second complaint to the owner’s assistant Katrina,

                                                     12 writing that the Regional Manager (Sanchez) failed to act after Plaintiff informed her that he was
                           552 E. CHARLESTON BLVD.




                                                     13 harassed and discriminated against by another co-worker.
                              LAS VEGAS, NV 89104




                                                     14 23.      Plaintiff also states in this letter that Sanchez took his commission bonuses, acts

                                                     15 unprofessional, and causing a hostile work environment that is physically affecting Plaintiff.

                                                     16 24.      Between May 2018 and December 2018, Plaintiff failed to receive commissions due and

                                                     17 owing.

                                                     18 25.      Plaintiff compared his paystubs to a copy of the commission form and noticed that rentals and

                                                     19 renewals had been removed from his commission form.

                                                     20 26.      Management responded stating that a manager named Tali would be in Las Vegas on January
                                                     21 2 and 3, 2019, and would meet with Plaintiff in person to discuss.

                                                     22 27.      In January 2019, Plaintiff met with Sanchez and Nina Richter, Defendant’s VP, and

                                                     23 experienced a short meeting of exchanging pleasantries, with no mention of his complaint.

                                                     24 28.      Richter said she would follow up with Plaintiff to discuss his complaint and failed to do so.

                                                     25 29.      During this time, Plaintiff continued to experience discriminatory behavior at work, including

                                                     26 threatening comments based on his sexuality.
                                                     27 30.      Defendants and their managers failed to act to stop the harassing and discriminatory behavior.

                                                     28 31.      In July 2019, Plaintiff made the decision to leave his employment with Defendant based on

                                                                                                           3
                                                                                                       COMPLAINT
                                                              Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 8 of 13


                                                      1 his fear for his safety as a result of the increasingly aggressive conduct of his harassers, his declining

                                                      2 mental health as a result of the increasingly aggressive conduct of his harassers, and Defendant’s

                                                      3 failure to stop the harassment.

                                                      4 32.      Plaintiff filed a Charge of Discrimination with the EEOC on December 6, 2019.

                                                      5 33.      Defendant filed its Position Statement for the EEOC investigation on January 7, 2020.

                                                      6 34.      Plaintiff filed his Position Statement for the EEOC investigation on April 20, 2020.

                                                      7 35.      The EEOC issued a Dismissal and Notice of Suit Rights (“Right to Sue letter”) on June 1,

                                                      8 2020.

                                                      9 36.      Plaintiff has exhausted his administrative remedies, and now brings this action.
                                                     10 IV.      CAUSES OF ACTION
HUTCHINGS LAW GROUP, LLC




                                                     11                                       FIRST CAUSE OF ACTION

                                                     12                                      VIOLATION OF NRS 613.330
                           552 E. CHARLESTON BLVD.




                                                     13                                          (Against all Defendants)
                              LAS VEGAS, NV 89104




                                                     14 37.      Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs 1

                                                     15 through 36 above as though fully set forth herein.

                                                     16 38.      NRS 613.330 prohibits discrimination in employment; in particular, NRS 613.330(1)(a) states

                                                     17 that it is an unlawful employment practice for an employer “to discriminate against any individual

                                                     18 with respect to his compensation, terms, conditions, or privileges of employment, because of his or

                                                     19 her race, color, religion, sex, sexual orientation, gender identity or expression, age, disability, or

                                                     20 national origin.”
                                                     21 39.      Defendants were at all material times “employers” as defined in NRS 613.310(2).

                                                     22 40.      During Plaintiff’s employment by Defendants, Plaintiff was a homosexual male.

                                                     23 41.      Defendants, directly and through their employees and supervisors, discriminated against

                                                     24 Plaintiff because of his sexuality in violation of NRS 613.330 by, inter alia, creating a hostile work

                                                     25 environment and leading to Plaintiff’s constructive termination.

                                                     26 42.      Plaintiff’s sexuality was a substantial motivating factor in Defendant’s behavior, decision to
                                                     27 take adverse employment actions against Plaintiff, and to discriminate against Plaintiff in the

                                                     28 conditions and privileges of his employment in violation of NRS 613.330(1)(a).

                                                                                                            4
                                                                                                        COMPLAINT
                                                              Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 9 of 13


                                                      1 43.      Defendants authorized and ratified the wrongful acts of their agents and employees, knew that

                                                      2 their agents and employees were committing such acts, and continued to employ them with no

                                                      3 restrictions or disciplines with conscious disregard of the rights or safety of others.

                                                      4 44.      As a direct and proximate result of Defendants’ unlawful, discriminatory conduct, Plaintiff

                                                      5 has suffered and continues to suffer (a) substantial humiliation, serious mental anguish, loss of

                                                      6 enjoyment of life, and emotional and physical distress; and (2) loss of past and future earnings, status

                                                      7 and future status, and employment benefits and opportunities, on account of which Plaintiff is entitled

                                                      8 to compensatory damages pursuant to NRS 613.432, in an amount to be established according to

                                                      9 proof at trial. Plaintiff further seeks an award of pre- and post-judgment interest on these amounts
                                                     10 pursuant to NRS 17.130(2) and any other applicable provision of law.
HUTCHINGS LAW GROUP, LLC




                                                     11 45.      As more fully set forth elsewhere herein, Defendant’s discriminatory conduct toward Plaintiff

                                                     12 was intentional and malicious, with a reckless indifference toward Plaintiff’s federally protected
                           552 E. CHARLESTON BLVD.




                                                     13 rights, and with the intent to vex, injure, punish, and annoy Plaintiff so as to cause the injuries
                              LAS VEGAS, NV 89104




                                                     14 sustained by Plaintiff. Plaintiff is therefore entitled to punitive or exemplary damages in an amount

                                                     15 sufficient to punish and make an example out of Defendants, pursuant to 42 U.S.C. §1981a.

                                                     16 46.      As a direct and proximate result of Defendant’s violation of NRS 613.330, Plaintiff has been

                                                     17 compelled to retain the services of counsel and has and will continue to incur legal fees and costs.

                                                     18 Plaintiff is entitled to an award of such attorneys’ fees and costs pursuant to 42 U.S.C. §2000e-5(k),

                                                     19 as applied through NRS 613.432, and any other applicable provision of law.

                                                     20                                     SECOND CAUSE OF ACTION
                                                     21                                     CONSTRUCTIVE DISCHARGE

                                                     22                                          (Against all Defendants)

                                                     23 47.      Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs 1

                                                     24 through 46 above as though fully set forth herein.

                                                     25 48.      Plaintiff was subjected to an adverse, tangible employment action under NRS 613.330.

                                                     26 49.      Plaintiff’s resignation from Defendant was induced by the actions and working conditions of
                                                     27 Defendant and its agents and assignees which were intolerable and violated public policy.

                                                     28 50.      Plaintiff experienced hostile and discriminatory working conditions to the point that a

                                                                                                           5
                                                                                                       COMPLAINT
                                                              Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 10 of 13


                                                      1 reasonable employee would feel compelled to resign.

                                                      2 51.      Defendant had actual or constructive knowledge of the discriminatory behavior, hostile

                                                      3 working conditions, and their impact on Plaintiff.

                                                      4 52.      Defendant could have remedied the situation and made a conscious decision not to make any

                                                      5 changes to eliminate the discrimination and hostile work conditions.

                                                      6 53.      Defendants authorized and ratified the wrongful acts of their agents and employees, knew that

                                                      7 their agents and employees were committing such acts, and continued to employ them with no

                                                      8 restrictions or disciplines with conscious disregard of the rights or safety of others.

                                                      9 54.      As a direct and proximate result of Defendants’ conscious decision not to change working
                                                     10 conditions to eliminate the hostile work environment, Plaintiff has suffered and continues to suffer (a)
HUTCHINGS LAW GROUP, LLC




                                                     11 substantial humiliation, serious mental anguish, loss of enjoyment of life, and emotional and physical

                                                     12 distress; and (2) loss of past and future earnings, status and future status, and employment benefits
                           552 E. CHARLESTON BLVD.




                                                     13 and opportunities, on account of which Plaintiff is entitled to compensatory damages.
                              LAS VEGAS, NV 89104




                                                     14 55.      As a direct and proximate result of Defendant’s inducement of Plaintiff’s resignation through

                                                     15 constructive discharge, Plaintiff has been compelled to retain the services of counsel and has and will

                                                     16 continue to incur legal fees and costs. Plaintiff is entitled to an award of such attorneys’ fees and

                                                     17 costs pursuant to 42 U.S.C. §2000e-5(k), as applied through NRS 613.432, and any other applicable

                                                     18 provision of law.

                                                     19                                      THIRD CAUSE OF ACTION

                                                     20             FAILURE TO PAY ALL WAGES OWED AT TIME OF TERMINATION
                                                     21                                     NRS 608.020 AND NRS 608.040

                                                     22                                         (Against all Defendants)

                                                     23 56.      Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs 1

                                                     24 through 55 above as though fully set forth herein.

                                                     25 57.      Defendant was Plaintiff’s employer as defined by NRS 608.011 for the purposes of NRS

                                                     26 608.020 and NRS 608.040.
                                                     27 58.      NRS 608.020 requires employers to pay all compensation due and owing to their employees

                                                     28 immediately upon discharge.

                                                                                                           6
                                                                                                       COMPLAINT
                                                              Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 11 of 13


                                                      1 59.      NRS 608.040 provides that if an employer fails to pay, within three days after the wages or

                                                      2 compensation of a discharged employee becomes due, all such wages due, then the employer is liable

                                                      3 for a penalty in the form of continued compensation at the employee’s regular rate of pay for each

                                                      4 day that wages remain unpaid from the date of termination, up to thirty days.

                                                      5 60.      Plaintiff stopped working for Defendant in July 2019 and to date has not received his final

                                                      6 paycheck from Defendant.

                                                      7 61.      Defendant failed to pay Plaintiff all wages due immediately upon termination as required by

                                                      8 NRS 608.020, or within three days thereafter, and therefore Plaintiff is entitled to recover additional

                                                      9 waiting time wages pursuant to NRS 608.040, in an amount to be established according to proof at
                                                     10 trial.
HUTCHINGS LAW GROUP, LLC




                                                     11 62.      Plaintiff is further entitled to an award of pre- and post-judgment interest on the amount of his

                                                     12 unpaid waiting time wages pursuant to NRS 17.130(2).
                           552 E. CHARLESTON BLVD.




                                                     13                                     FOURTH CAUSE OF ACTION
                              LAS VEGAS, NV 89104




                                                     14                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                                     15                                         (Against all Defendants)

                                                     16 63.      Plaintiff re-alleges and incorporates by reference the allegations contained in paragraphs 1

                                                     17 through 62 above as though fully set forth herein.

                                                     18 64.      Plaintiff suffered a hostile work environment through the discrimination he experienced while

                                                     19 working for Defendant.

                                                     20 65.      Defendant’s conduct caused Plaintiff to fear that he would be physically harmed.
                                                     21 66.      Defendant’s conduct was extreme or outrageous with either the intention of, or reckless

                                                     22 disregard for, causing emotional distress to Plaintiff.

                                                     23 67.      Plaintiff suffered severe emotional distress as the actual or proximate result of Defendant’s

                                                     24 wanton conduct.

                                                     25 68.      As a direct and proximate result of Defendant’s conduct, Plaintiff has incurred attorneys’ fees

                                                     26 and costs which he is entitled to recover.
                                                     27 69.      Defendant’s conduct was fraudulent, malicious, and/or oppressive under NRS 42.005 and

                                                     28 therefore Plaintiff is entitled to an award of punitive damages.

                                                                                                           7
                                                                                                       COMPLAINT
                                                             Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page 12 of 13


                                                      1                                        PRAYER FOR RELIEF

                                                      2          WHEREFORE, Plaintiff prays as follows:

                                                      3 1.       For an award of damages to Plaintiff in accordance with NRS 613.432;

                                                      4 2.       For an award of damages, including lost wages and emotional distress damages pursuant to 42

                                                      5 U.S.C. §1981a;

                                                      6 3.       For an award of punitive damages against any and/or all Defendant(s) pursuant to 42 U.S.C.

                                                      7 §1981a and NRS 42.005;

                                                      8 4.       For an award of Plaintiff’s attorneys’ fees and costs of suit pursuant to NRS 18.010, NRS

                                                      9 18.020, 42 U.S.C. §2000e-5(k), and any other applicable statutory or contractual basis;
                                                     10 5.       For an award of pre and post-judgment interest pursuant to NRS 17.130(2) and any other
HUTCHINGS LAW GROUP, LLC




                                                     11 applicable statutory or contractual basis; and

                                                     12 6.       For such other and further relief as the Court deems just and proper.
                           552 E. CHARLESTON BLVD.




                                                     13
                              LAS VEGAS, NV 89104




                                                     14                                                       Respectfully submitted,

                                                     15 Dated: August 19, 2020                                HUTCHINGS LAW GROUP, LLC

                                                     16                                                         /s/ Mark H. Hutchings
                                                                                                           By:
                                                     17                                                       Mark H. Hutchings, Esq.
                                                                                                              Stacy Norris, Esq.
                                                     18                                                       552 E. Charleston Blvd.
                                                                                                              Las Vegas, NV 89104
                                                     19                                                       Telephone: (702) 660-7700
                                                                                                              Attorneys for Plaintiff German Ortiz Hernandez
                                                     20
                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28

                                                                                                          8
                                                                                                      COMPLAINT
                Case 2:20-cv-01693-KJD-BNW Document 1-1 Filed 09/14/20 Page   13 of 13
                                                                        Electronically Filed
                                                                                                               8/28/2020 12:58 PM
                                                          AFFIDAVIT OF SERVICE                                 Steven D. Grierson
                                                                                                               CLERK OF THE COURT
 Case:                  Court:                                           County:                                      Job:
 A-20-819877-C          EIGHTH JUDICIAL DISTRICT COURT                   CLARK COUNTY, NV                             4811455
 Plaintiff / Petitioner:                                                 Defendant / Respondent:
 German Ortiz Hernandez                                                  Security Properties Residential LLC
 Received by:                                                            For:
 Serve Vegas LLC                                                         Hutchings Law Group, LLC
 To be served upon:
 Security Properties Residential LLC

I, Richard Reese , being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address:       SHANNON FOLEY , 321 W Winnie Ln #104, Carson City, NV 89703
Manner of Service:              Registered Agent, Aug 26, 2020, 12:25 pm PDT
Documents:                      Complaint , Summons

Additional Comments:
1) Successful Attempt: Aug 26, 2020, 12:25 pm PDT at 321 W Winnie Ln #104, Carson City, NV 89703 received by SHANNON FOLEY . Age: 35;
Ethnicity: Caucasian; Gender: Female; Weight: 130; Height: 5'6"; Hair: Brown; Eyes: Brown;
Pursuant to NRS 14.020 Documents were served by leaving a true copy, with the person stated above, who is a person of suitable age and
discretion at the most recent address of the registered agent shown on the information filed with the Secretary of State.



I declare under penalty of perjury that the foregoing is true and correct.




                                                   08/26/2020
Richard Reese                                      Date
PILB#1505

Serve Vegas LLC
9811 W. Charleston Blvd 2-732
Las Vegas, NV 89117
775-720-2620




                                                          Case Number: A-20-819877-C
